                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


JAMES W. MYART JR.,                             §
                                                §
                  Plaintiff,                    §                SA-19-CV-00507-OLG
                                                §
vs.                                             §
                                                §
STEVEN P. MACH, DPS, CHAIRMAN;                  §
STEVEN C. MCCRAW, DIRECTOR,                     §
TEXAS DEPARTMENT OF PUBLIC                      §
SAFETY; RHONDA FLEMING, JACOB                   §
LAVENDER, TROOPER, DEPT. OF                     §
PUBLIC SAFETY; KENT COLEMAN,                    §
TROOPER, TEXAS DEPT. OF PUBLIC                  §
SAFETY; ROBERT DRIGGERS,                        §
TROOPER, TEXAS DEPT. OF PUBLIC                  §
SAFETY; PHILIP AYALA, TEXAS                     §
DEPARTMENT OF PUBLIC SAFETY,                    §
STATE OF TEXAS, CITY OF SAN                     §
ANTONIO, RON NIRENBERG,                         §
MAYOR, CITY OF SAN ANTONIO;                     §
WILLIAM P. MCMANUS, CHIEF OF                    §
SAN ANTONIO POLICE                              §
DEPARTMENT; AND ERIK WALSH,                     §
                                                §
                  Defendants.                   §

                                            ORDER

       Before the Court in the above-styled cause of action is Plaintiff’s Motion for Extension of

Time to Respond to Show Cause Order [#70] and Plaintiff’s Supplement to Doc. #70 [#71]. By

his motion, Plaintiff asks the Court for an additional 70 days to respond to the Court’s Show

Cause Order dated March 3, 2020. The Court will grant the motion in part and give Plaintiff an

additional 30 days to respond. The Show Cause Order simply ordered Plaintiff to inform the

Court of the issues he intends to appeal to the Fifth Circuit in this case. The Court needs this

information so the Court can determine whether any of these issues are nonfrivolous such that

Plaintiff should be permitted to proceed in his appeal without paying court costs. Plaintiff does

not need to brief the legal issues he is raising on appeal, only identify the legal issues for the
                                                1
Court. Due to Plaintiff’s compromised vision, the Court encourages him to dictate the contents

of his filing using dictation software or to another individual for his signature.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Extension of Time to

Respond to Show Cause Order [#70] is GRANTED IN PART.

       IT IS FURTHER ORDERED that Plaintiff file a RESPONSE to the Court’s Show

Cause Order [#68] on or before April 25, 2020 or face denial of his IFP application.

       IT IS FINALLY ORDERED that in all other respects the Motion [#70] is DENIED.

       SIGNED this 25th day of March, 2020.




                                               ELIZABETH S. ("BETSY") CHESTNEY
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
